
	
		II
		112th CONGRESS
		2d Session
		S. 2135
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2012
			Mrs. Murray (for herself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to authorize a national toll-free hotline and website, to develop and
		  disseminate child care consumer education information for parents and to help
		  parents access child care in their community, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care and Resources Education Act
			 of 2012.
		2.PurposeThe purposes of this Act are—
			(1)to develop and disseminate child care
			 consumer education information for parents; and
			(2)to assist parents in finding safe,
			 affordable, and quality child care in their community.
			3.FindingsCongress makes the following
			 findings:
			(1)Nearly 11,000,000
			 children under age 5 are in some type of child care setting every week.
			(2)Numerous reports
			 have found that child care is hard to find in many communities throughout the
			 United States.
			(3)A 2010 study by
			 the National Institute of Child Health and Human Development found children who
			 received high-quality care in the first few years of life scored higher on
			 measures of academic and cognitive achievement when the children were 15 years
			 old, and were less likely to misbehave, than children enrolled in low-quality
			 care in those years.
			(4)More than
			 1,000,000 families a year receive assistance in finding child care through a
			 national child care hotline and website, with nearly half the calls to the
			 hotline coming from military families who are faced with deployment and need to
			 find child care in their new community.
			(5)The national
			 child care hotline had 57,000,000 page views by parents looking for child care
			 in their community as well as parents looking for information about selecting a
			 child care provider.
			(6)Over 200,000
			 publications were mailed to parents last year, in both English and Spanish, by
			 the operator of the national hotline and website, to provide consumer education
			 to parents looking for child care.
			4.AmendmentSection 658O(a) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858m) is amended by adding at
			 the end the following:
			
				(3)National
				toll-free hotline and websiteThe Secretary shall reserve not
				less than $1,000,000 of the amount appropriated under this subchapter for each
				fiscal year for the operation of a national toll-free hotline and website, to
				develop and disseminate child care consumer education information for parents
				and to help parents access safe, affordable, and quality child care in their
				community.
				.
		
